Title: Thursday July 1 1784.
From: Adams, Abigail
To: 


       
        “And thou, Majestick, Main,
        A Secret World of Wonders in thyself
        Sound his stupendous praise; whose greater voice
        Or bids you roar, or bids your roarings fall.”
       
       I have not been able to write a line since Monday when a North east Storm came on and held till Wednesday Mor’g. It was with the utmost difficulty that we could set or lie only by holding by each other with our feet against a table braced with ropes, that we could keep up; and when in bed I was obliged to hold fast by the sides till my hands and wrists aked to keep in: only conceive a great cradle rocking with amaizing force from side, to side, whilst a continual creek from every part of the Ship responded to the roll: not a wink of Sleep to be had, bottles, mugs, plates, every thing crashing to peices.
       The Sailors call it a Breize only. But if it was only of that kind: good heaven defend me from a storm. Tho they all allow that it is very unusual at this Season of the year to meet with such a Breize there is no time when the vessel does not roll like the moderate rocking of a cradle; it is easily accounted for. The writing shews the constant motion of the Vessel when not one letter in ten, can be made in its proper Shape.
       I am more and more of the mind that a Lady ought not to go to sea. It is impossible to preserve that Decency and Cleanliness which ought to be an inherint principal in every female. Even those times which by Gentlemen are Esteemed fine and pleasent cannot fail to be dissagreable to a Lady. I have reflected upon Mrs. Hayley’s observation to me, that altho she was surrounded with every accommodation that could be obtained on Board a fine large Ship, with agreable company, yet it was a terrible thing for a Lady to attempt, and nothing but the ardent desire she had to visit a Country so distinguished for its noble and ardent defence of the rights of Mankind, could have tempted her at her advanced age to have undertaken a sea voyage. What ever curiosity might prompt, I think I should content myself with the page of the Historian if I had no superiour inducement to visit foreign climes, but when I reflect that for ten years past I have been cut of from a large Share of Domestick happiness by a Seperation from my partner, I think my Sufferings small when I look forward to the recompence and the reward.
       
        Unutterable happiness! which Love
        alone bestows, and on a favourd few
        those sacred feelings of the Heart, informed
        by reasons purest ray.
       
       We have on Board a Mr. Spear, the only single Gentleman of all the passengers. He is a droll mortal and keeps us in good Spirits, which is very necessary on board a Ship. Change of Ideas, says the medical writer, is as necessary for Health, as change of posture. Learned Men often contract a contempt for what they call trifling company. They are ashamed to be seen with any but philosophers. This however is no proof of their being philosophers themselves. No Man deserves that Name who is ashamed to unbend his mind, by associating with the cheerfull and gay. Even the Society of children will relieve the mind, and expell the Gloom which application to study is too apt to occasion.
       I transcribe this passage because I think the Health of my best Friend has sufferd from too intense application to study and the perplexing Science of politicks in which he has been constantly engaged. I believe he has sufferd greatly; for Want of his family and a thousand little attentions which sooth the mind and warm the heart. Of all happiness domestick is the sweetest. It is the sun shine of the Heart.
       I have great satisfaction in the behaviour of my daughter. The Struggle of her mind was great, her passions strong, never before calld into opposition; the parting of two persons strongly attached to each other is only to be felt; discription fails.
       Yet when once the struggle was over, she has obtaind a Calmness and a degree of cheerfulness which I feard she would not be able to acquire. To this the kindness and attention of Dr. Clark has contributed, tho he knew not that there was more than ordinary occasion for them. His manners are soothing and cheerfull. I do not however esteem him as a Man of superiour parts but he has the art of making Men happy and keeping them so. Says Buchan all that is necessary for Man to know in order to be happy, is easily obtaind and the rest like the forbiden fruit serves only to encrease his misiry.
       This if true is no great compliment to Learning, but it is certain that your deep thinkers seldom enjoy Health, or Spirits.
      